HonorableJim Weatherby
Cow.+ Attorney
Kerr County
Kerrville,Texas

Dear Sir:                             Opinion No. O-3050
                                      Be: Chairman of the Demooratic
                                          Executiveccmnaittee of I[err
                                          county rating es clerk,
                                          supervisoror judge at an
                                          eleotion.

            M have receivedyour letter of reoent datesrequestingour op-
inion upon the above stated question. If the ohairmanof the Demooratlo
E*eoutiveCommitteeof Kerr County is disqualifiedto rot as Clerk, super-
visor or judge of an eleotion,suoh disqualifioation is by virtue of Arti-
cle 2940, Revised Civil Statutesof Texas, -rJhioh
                                                reads in part as follows:

"No one who holds an offioe or profit or trust under the United States or
this State, or in any city or town in this State, or within thirty (30)
days after resigningor being dismissedfrom any such office,except a
notary public,or who is a oandidatefor office,or who has not paid his
poll tax, shall act as judge, clerk or supervisorof any election . . ."

            This same identioalquestionwas passed upon by the Supreme
Court of Texas in the case of Walker et al vs. ?dobley,
                                                      103 S.W. 490. The
questionthere involved1~~88

"'XasJ. T. Dean disqualifiedfrom acting as presidingjudge of voting pre-
cinct No. 2 in said electionby reason of his being at the time the ohairman
of the DemocraticExecutiveCowittee of HendersonCounty?"

            Justice Brown,writing for the Court in this case, disposedof
the above questionin the followingwords:

"The ground of disqualificatisnurged is that the chairmanof an executive
committeeof a politicalparty is an office of the State or county. There
is nothing in the languageof tho law or the Constitutionto supportthe
contention. Dean was not disqualifiedto act as judge of the election."
              Also see Ex Parte %Iderson (Grim.App.) 102 S.7727; 'Jallcer
vs. Mobley (Civ,App.) 106 S.W. 511 Nallcervs. Hopping, (Clv.App.) 226 S+7
ICC.

               Ne are aware of the holding of the Ft. T?orthCourt of Civil
+pcals in the case of Pribergvs. Scurry,33 SE (2nd) 762, wherein the
court, in on&ruing the MandamusStatute (kt. 3113, Revised Civil Stctutos,
lC25), held that the positionsof chairmanof the DemooraticBcccutiveCom-
mittee of a county and a precinctchairmanare offices*thin the meaning
d said Article 3113. However,in vim of the holding of the Supreme Court
cf Texas in tho Valkor vs. Koblsy case, supra, this departmentadhcrcr to
i-helnriRS construedby the SupremeCourt.

             I% are enclosingherewithfor your informationa copy of
OpinionPO. o-2056,written upon a relatedquestion.

              Trustingthat the above answersyour inquiry,ws remain

                                       Very truly yours

                                  ATTORRSYGXWPAL OF ‘iEUS

                                 By /s/ 3. Eurlc Davis

                                            D. krle DRV~Z.
                                                 A?sis:..:.r'
                                                         t